Citation Nr: 0026563	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  94-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss, left ear.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a compensable initial disability 
evaluation for sensorineural hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969, and from December 1970 to October 1977.  This 
appeal arises from a May 1993 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO). 

In September 1996, the Board of Veterans' Appeals (Board) 
remanded the case in order to schedule the veteran for a 
travel Board hearing.  The veteran did not report for the 
hearing scheduled in January 1997.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's left ear 
met the criteria for hearing loss by VA standards at his 
entry into his second period of service in 1970; the evidence 
demonstrates that there was an aggravation of the veteran's 
left ear hearing loss during his second period of active 
duty; and the veteran currently has left ear hearing loss.

2.  The record contains a current diagnosis of degenerative 
disc disease of the lumbosacral spine.

3.  Chronic lumbosacral strain was noted during the veteran's 
second period of service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.385 (1999).

2.  The claim of entitlement to service connection for a back 
disorder is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The service medical records show that the veteran's left ear 
hearing acuity met the threshold for VA disability when 
tested for enlistment into his second period of active duty 
in December 1970; the frequency at 4000 Hertz was noted as 45 
decibels.  The service medical records show that audiologic 
testing in October 1976 and on the separation examination in 
October 1977 showed the frequency at 4000 Hertz as 60 
decibels on both examinations.   

On the VA examination conducted in April 1993, the left ear 
showed hearing acuity meeting the threshold for VA 
disability; the frequency at both 3000 and 4000 Hertz was 60 
decibels. 

The service medical records show that the veteran's left ear 
hearing loss met the standards for VA disability at induction 
in 1970.  Thus, left ear hearing loss preexisted his second 
period of active service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).

In this case, the evidence shows a 20 decibel worsening of 
left ear hearing acuity at the 4000 Hertz frequency between 
1970 and 1976.  There is no evidence of record that such 
worsening was due to the natural progress of the veteran's 
left ear hearing loss.  Accordingly, as the evidence 
demonstrates that there was an aggravation of the veteran's 
left ear hearing loss during his second period of active 
duty, and that his left ear hearing loss currently meets the 
criteria for VA disability, he is entitled to service 
connection for sensorineural hearing loss of the left ear.  
See 38 C.F.R. §§ 3.306(a), 3.385 (1999).  

Back Disorder

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Establishing a well grounded claim for service connection for 
a particular disability requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible, i.e., meritorious on its own or 
capable of substantiation. See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board concludes that the veteran's claim is 
plausible because it is capable of substantiation.  The 
record contains a current diagnosis of degenerative disc 
disease of the lumbosacral spine.  The veteran's service 
medical records showed numerous treatments for back pain, and 
one diagnosis of chronic lumbosacral strain.  In view of the 
inservice findings, the veteran's contentions, and the 
subsequent diagnosis of degenerative disc disease of record, 
the Board finds sufficient nexus between a current disability 
and military service such as to well-ground the claim.


ORDER

Service connection for sensorineural hearing loss, left ear, 
is granted.

The claim of entitlement to service connection for a back 
disorder is well grounded. To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the veteran's service medical records showed 
numerous treatments for back pain, and one diagnosis of 
chronic lumbosacral strain.  A VA examination in April 1993 
diagnosed degenerative disc disease of the lumbosacral spine.  
X-rays were negative, and it is unclear on what basis the 
diagnosis was made.

Prior to its consideration of the merits of the case, the 
Board is of the opinion that the veteran should be examined 
in order to confirm the current diagnosis and provide an 
opinion as to the likelihood that a current back disorder is 
more likely than not related to findings shown during his 
second period of active service.  Additionally, the veteran 
should be requested to provide information as to any 
treatment for a back disability since 1977.  

The veteran also contends that his service connected right 
ear hearing loss merits a compensable evaluation.  In view of 
the above grant of service connection for left ear hearing 
loss, and noting that the only VA audiologic examination of 
record was conducted in April 1993, the Board is of the 
opinion that a VA audiologic evaluation should be conducted 
to assess the current extent of the veteran's service 
connected (now bilateral) hearing loss.

The Board also notes that the veteran expressed disagreement 
with the initial evaluation of his service connected right 
ear hearing loss disability following the award of service 
connection in May 1993.  Thus, the RO should evaluate the 
veteran's claim with attention to the proper evaluation of 
the hearing loss disability from March 1993 to date.  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  In its analysis, the RO should also consider 
the changes to the rating schedule pertaining to the 
evaluation of hearing impairment published at 64 Fed. Reg. 
25202-25210 (May 11, 1999).

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The veteran should be requested to 
provide the names and addresses of all 
back treatment providers, to include VA 
outpatient and inpatient treatment, from 
1977 to the present time.  Upon receipt 
of appropriate releases, efforts should 
be undertaken to associate all identified 
records with the claims folder.  All 
records received pursuant to this request 
should be associated with the claims 
folder.

2.  The veteran should be scheduled for 
an examination by a VA orthopedist.  All 
indicated tests, including X-rays and MRI 
studies if indicated, are to be 
performed.  The examiner is requested to 
provide an opinion as to the nature and 
extent of any current lower back 
pathology, and whether it is as likely as 
not causally related to the inservice 
findings of lumbosacral strain, muscle 
strain, and chronic lumbosacral strain 
noted during service from 1974 to 1977.  
The entire claims folder, including the 
service medical records with particular 
reference to the findings noted above, 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
must provide a comprehensive report 
including complete rationale for all 
conclusions reached.

3.  The veteran should be afforded a VA 
audiologic evaluation to assess the 
current extent of his service connected 
bilateral hearing loss.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  The report of 
examination should include a complete 
rationale for the conclusions reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If an examination 
report does not include fully detailed 
test results and rationale for the 
requested opinions, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).




5.  Following the above, the RO should 
evaluate the veteran's claim for a 
compensable evaluation for hearing loss 
with attention to the proper evaluation 
of the hearing loss disability from March 
1993 to date.  See Fenderson, supra.  The 
RO should also consider the changes to 
the rating schedule pertaining to the 
evaluation of hearing impairment 
published at 64 Fed. Reg. 25202-25210 
(May 11, 1999).  The RO should also 
readjudicate the veteran's claim for 
service connection for a back disorder 
based on the additional evidence 
obtained.

A supplemental statement of the case should be furnished to 
the veteran and his representative.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 




been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



